Citation Nr: 0835356	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1974 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2006, the Board 
remanded the appeal for additional development.

In September 2008, the veteran presented personal testimony 
during a Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In September 2008, the veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's PTSD is 
not a result of any established event, injury, or disease 
during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2002 and June 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, although the veteran clearly has a 
present diagnosis of PTSD, efforts to verify the presence of 
an in-service stressor have yielded negative results.  As 
there is no evidence other than the veteran's unsubstantiated 
assertions that an in-service stressor occurred, a VA 
examination for compensation and pension purposes is not 
necessary.  The Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.

The record indicates that the veteran was determined to be 
disabled for Social Security purposes in February 1997.  
However, according to the report of a VA mental examination 
in March 2002, it appears that the veteran's Social Security 
claim was for HIV, depression, and loss of memory unrelated 
to the present claims.  Therefore, an additional remand for 
the SSA records is unnecessary and would not result in any 
additional benefit for the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations-Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Factual Background and Analysis

In this case, the veteran contends that he has PTSD as a 
result of an automobile accident that he says he experienced 
during service in April 1982.

The veteran's service treatment records are negative for any 
signs, symptoms, or treatment for PTSD.  Private and VA 
treatment records show that the veteran was first diagnosed 
with PTSD in August 2002.  At that time, two VA psychologists 
opined that the veteran had PTSD that may have begun while 
the veteran was in the military following a car accident.  
Private medical correspondence dated October 2002 from T.W., 
Psy.D., states that the veteran has PTSD that is connected to 
the automobile accident that occurred while he was on active 
duty.  These two statements satisfy the first two 
requirements to establish service connection for PTSD as they 
show that the veteran has a current diagnosis of PTSD that is 
related to an event he claims happened during his active duty 
service.  See 38 C.F.R. § 3.304(f).

The veteran's service records do not indicate that he was 
involved in combat while serving on active duty.  Service 
records indicate that the veteran's Military Occupational 
Specialty was logistic plans and programs officer, and 
executive support officer.  There is no showing in the record 
that the veteran received any combat medals.  None of the 
military evidence of record indicates that the veteran 
engaged in combat.  Additionally, the veteran has not 
asserted that his PTSD stressor is linked to combat duty.  
Therefore, there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor in order to satisfy the third requirement to 
establish service connection for PTSD (credible supporting 
evidence that the claimed in-service stressor occurred).  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Board observes that the veteran's claimed stressor does 
not have any verification beyond the veteran's own 
assertions.  Essentially, he has claimed that while driving 
home from a class in April 1982, he hit a car that was parked 
on an overpass.  He said that he hit a young man, and the 
young man died.  Unfortunately, all efforts to verify the 
stressor have failed.  In February 2005, the California 
Highway Patrol indicated that they could not verify the 
accident as they rotate out their traffic accident reports 
every four years.  The California Department of Motor 
Vehicles stated in August 2002 that the veteran might have 
been licensed in California at one time, but expired driver's 
licenses were purged after four years or more of inactivity.  
The veteran has indicated that the applicable car insurance 
records and garage repair records had been purged by the 
respective companies.

The veteran's service evaluation reports covering the period 
surrounding the claimed accident do not indicate that a 
stressful event affected his work.  In fact, a service 
evaluation report dated in April 1982 shows that the veteran 
performed his work in an excellent manner and had adapted 
exceptionally well to the pressures of the job.  The 
veteran's evaluation report for January 1982 through 
January 1983 shows that the veteran was performing well above 
standard in nearly every area, and it was noted that his 
overall performance had been excellent.  These performance 
evaluations weigh against the likelihood that a stressor 
occurred during this time period.

The veteran's service treatment records covering the period 
surrounding the claimed accident do not indicate that the 
veteran was involved in an automobile accident.  An entry 
dated April 5, 1982 reveals that the veteran experienced 
chills, fever, and cramping.  An entry dated April 12, 1982 
states that the veteran had a few days' history of swelling 
and pain in his left upper eye lid.  It was noted that he had 
no history of trauma.  An internal hordeolum (stye) was 
diagnosed.  The next treatment note of record is from June 
1982, and it states that the veteran had hyperpigmentation 
removed from his left arm.  In July 2004 and September 2006, 
the veteran claimed that the April 12, 1982 treatment note 
shows that he was treated for an eye injury following the 
claimed car accident.  However, the treatment record itself 
appears to contradict the veteran's claim, as the treatment 
note says that the veteran had no history of trauma.  Rather, 
a syte was noted.  The Board finds the April 12, 1982 
treatment note to be more persuasive than the veteran's 
account as the treatment note was created at the time of the 
claimed incident, whereas the veteran's account was given 
over 20 years after the claimed incident occurred.

As there is no independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor, service connection for PTSD cannot be established.  
See 38 C.F.R. § 3.304(f), Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).

The Board has carefully considered the veteran's reports of 
the claimed in-service accident.  The veteran told a VA 
examiner in March 2002 that he hit a young man who was 
standing by the side of the highway in 1983 or 1985.  He said 
that his car was pushed over by an 18-wheeler when he hit the 
young man.  He said that the young man was stopped because 
his car had broken down.  He said that after hitting the 
young man, he heard his voice.  In September 2002, the 
veteran stated that at the time of the accident, he was 
driving a Mercedes car.  He could see the victim's head 
crashing into his windshield, felt glass shatter on him, saw 
eyes popping out of the young man's head, and felt the 
victim's blood, fluids, brain tissue, hair, saliva, and 
mucous fall on top of him through his open sunroof.  He said 
that the young man's body caved in the roof of his car and 
dented his trunk so badly that the veteran couldn't get it 
open.  The veteran indicated that he could smell the mixture 
of the young man's blood and brains on his shirt, and it 
caused him to vomit.  In June 2004, the veteran told a VA 
social worker that while in the service, he was driving a 
truck and hit a male pedestrian.  He said that he tried to 
provide CPR, but the pedestrian died.  During his 
September 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran said when his car hit the 
young man, it was like a bug hitting the windshield.  He said 
that if his sunroof had been open just a little bit more, he 
would have decapitated the young man.  The veteran said that 
he zoned out.  The veteran testified that because the car was 
leased, that he filled out no insurance reports after the 
accident; he was never contacted by the highway patrol as 
part of their investigation (despite the fact that a life was 
lost); nor was he ever sued by the family of the victim or 
ever made any Court appearances.  He claimed that he searched 
newspaper articles, but found no report of the accident.  The 
Board finds the testimony to be incredible. 

The Board observes that the veteran has indicated that the 
young man was a pedestrian, and at other times, the veteran 
said that the young man had been travelling in a car.  The 
veteran has said that blood, brain tissue, and other fluids 
rained down on him, and at another time he said that if the 
sunroof had been open more, the young man would have been 
decapitated.  At one time, the veteran said that he tried to 
perform CPR, and at other times, the veteran indicated that 
he zoned out.  Due to the various inconsistencies in the 
veteran's accounts of the claimed accident, the Board finds 
his reports to be of less persuasive value.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


